      Case 4:19-cv-01793 Document 1 Filed on 05/16/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JJBR INVESTMENTS LLC DBA                        §
 AIRPORT FOOD MART,                              §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §       CIVIL ACTION NO. 4:19-cv-01793
                                                 §
 AMGUARD INSURANCE COMPANY,                      §
                                                 §
         Defendant.                              §


                          DEFENDANT’S NOTICE OF REMOVAL


       Notice is hereby given that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant

AmGUARD Insurance Company (“Defendant”) hereby removes this action from the 334th

Judicial District Court of Harris County, Texas, to the United States District Court for the Southern

District of Texas, Houston Division, and as grounds for removal state as follows:

                               I.      STATE COURT ACTION

       1.      On April 10, 2019, JJBR Investments LLC DBA Airport Food Mart (“Plaintiff”)

filed his Original Complaint (the “Complaint”) in the 334th Judicial District Court of Harris

County, Texas, styled JJBR Investments LLC DBA Airport Food Mart v. AmGUARD Insurance

Company, Cause No. 201925546 (the “State Court Action”).

       2.      Plaintiff asserts claims relating to an alleged improperly denied insurance claim

concerning a theft that occurred at Plaintiff’s business on or about April 13, 2017. See Compl.

¶¶ 11–16.   Based on this allegation, Plaintiff asserts causes of action for violations of the Texas

Deceptive Trade Practices Act, common law fraud, negligence, negligent misrepresentation,

negligent hiring, and breach of contract. Id. ¶¶ 27–26. Plaintiff seeks monetary relief in excess of


NOTICE OF REMOVAL                                                                             PAGE 1
      Case 4:19-cv-01793 Document 1 Filed on 05/16/19 in TXSD Page 2 of 5



$200,000, unspecified damages for actual and economic damages, exemplary damages, and

attorney’s fees. Id. ¶¶ 5, 37–41, prayer.

       3.      Defendant removes the State Court Action to this Court on the basis of diversity

jurisdiction, as more fully described below.

                          II.     PROCEDURAL REQUIREMENTS

       4.      This action is properly removed to this Court because the State Court Action is

pending within this district and division. 28 U.S.C. §§ 124(b)(2), 1441, 1446(a).

       5.      This removal is timely. 28 U.S.C. § 1446(b). Defendant is removing this case

within thirty days of being served with process.

       6.      Pursuant to 28 U.S.C. § 1446(a) and Southern District of Texas Local Rule CV-81,

this Notice of Removal is accompanied by copies of the following materials:

                Exhibit A       Index of Matters Being Filed

                Exhibit B       Civil Cover Sheet

                Exhibit C       List of all Counsel of Record

                Exhibit D       State Court Docket Sheet

                Exhibit D-1     Plaintiff’s Original Complaint

                Exhibit D-2     Citation

                Exhibit D-3     Citation Request

                Exhibit D-4     Return

                Exhibit D-5     Defendant’s Original Answer

       7.      Pursuant to 28 U.S.C. § 1446(d), Defendant is simultaneously, with the filing of

this Notice of Removal, (1) serving Plaintiff with a copy of the Notice of Removal, and (2) filing

a copy of the Notice of Removal in the 334th Judicial District Court of Harris County, Texas.



NOTICE OF REMOVAL                                                                          PAGE 2
      Case 4:19-cv-01793 Document 1 Filed on 05/16/19 in TXSD Page 3 of 5



                            III.   DIVERSITY OF CITIZENSHIP

       8.      The Court has diversity jurisdiction in this matter. Where there is complete

diversity among parties and the amount in controversy exceeds $75,000, an action may be removed

to federal court. 28 U.S.C. §§ 1332(a), 1441(a). Complete diversity exists in this case because

Plaintiff is not a citizen of the same state as Defendant. As shown below, the amount in

controversy requirement is also satisfied.

A.     Diversity of Citizenship

       9.      Plaintiff is a Texas limited liability company. Compl. ¶ 2. Thus, Plaintiff is a

citizen of Texas. The citizenship of a limited liability company is determined by the citizenship

of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Upon

information and belief, Plaintiff’s members are Abraham Joseph, Joseph Koyithra, James Oliyil,

and Bijo Mathew. Upon information and belief, all of Plaintiff’s members are citizens of Texas.

       10.     Defendant is a corporation organized under Pennsylvania law with its principal

place of business in Wilkes Barre, Pennsylvania. Consequently, Defendant is a citizen of

Pennsylvania. See 28 U.S.C. § 1332(c).

       11.     Because Plaintiff is a citizen of Texas and Defendant is a citizen of Pennsylvania,

there is complete diversity among the parties. See 28 U.S.C. § 1332(c)(1).

B.     Amount in Controversy

       12.     Where a defendant can show, by a preponderance of the evidence, that the amount

in controversy more likely than not exceeds the jurisdictional minimum, removal is proper. See

White v. FCI USA, Inc., 319 F.3d 672, 675–76 (5th Cir. 2003). A defendant can meet this burden

if it is apparent from the face of the petition that the claims are likely to exceed $75,000, or,

alternatively, if the defendant introduces other evidence to show that the amount in controversy



NOTICE OF REMOVAL                                                                          PAGE 3
      Case 4:19-cv-01793 Document 1 Filed on 05/16/19 in TXSD Page 4 of 5



more likely than not exceeds $75,000, exclusive of interest and costs. See St. Paul Reins. Co. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); Berry v. Chase Home Fin., LLC, No. C-09-116,

2009 WL 2868224, at *2 (S.D. Tex. Aug. 27, 2009).

       13.     A plaintiff’s pleading for a specific sum made in good faith is deemed the amount

in controversy. 28 U.S.C. § 1446(c)(2). Here, Plaintiff specifically seeks “monetary relief over

$200,000 but not more than $1,000,000.” Compl., ¶ 5. Although Defendant vehemently denies

that Plaintiff is entitled to any damages or relief, when the requested actual damages, exemplary

damages, and attorney’s fees are included in the amount in controversy calculus, it is clear that the

amount in controversy exceeds $75,000, exclusive of interest and costs. Id. ¶¶ 37–45, prayer.

       14.     Because there is complete diversity among the parties and the amount in

controversy requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. §§ 1332,

1441, and 1446. Therefore, removal is proper.

                                       IV.        PRAYER

       WHEREFORE, Defendant remove this action from the 334th Judicial District Court of

Harris County, Texas, to the United States District Court for the Southern District of Texas,

Houston Division, so that this Court may assume jurisdiction over the cause as provided by law.




NOTICE OF REMOVAL                                                                             PAGE 4
      Case 4:19-cv-01793 Document 1 Filed on 05/16/19 in TXSD Page 5 of 5



                                           Respectfully submitted,




                                            Susan A. Kidwell
                                            State Bar No. 24032626
                                            S.D. Tex. Bar No. 631211
                                            Daniel Durell (Attorney-in-Charge)
                                            State Bar No. 24078450
                                            S.D. Tex. Bar No. 2745564
                                            daniel.durell@lockelord.com
                                            LOCKE LORD LLP
                                            600 Congress Ave., Suite 2200
                                            Austin, Texas 78701
                                            (512) 305-4700
                                            (512) 305-4800 (Facsimile)

                                            ATTORNEYS FOR DEFENDANT


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served as indicated on
this 16th day of May 2019, to the following:

VIA US MAIL AND FACSIMILE
Rahul Lamba
11211 Katy Freeway, Ste 250
Houston, Texas 77079
Email: lawofficeofrahullamba@gmail.com
Counsel for Plaintiff



                                            Daniel Durell




NOTICE OF REMOVAL                                                                         PAGE 5
